ORDER
PER CURIAM.
Mother and child, by next friend mother, appeal the trial court’s dismissal of their petition seeking declaration of a father and child relationship between child and her putative father, Willie Clark. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).